UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John C. Bjork, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7005 Date of fiscal year end: October 31 Date of reporting period: October 31, 2005 Item 1. Report to Stockholders A NNUAL R EPORT O CTOBER 31, 2005 T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST William D. Stouten, Portfolio Manager The Trust seeks to maximize current income to the extent consistent with the preservation of capital and liquidity; and maintain a stable $1.00 per share net asset value by investing in dollar-denominated securities with remaining maturity of one year or less. During the 12-month period ended Oct. 31, 2005, the Federal Open Market Committee continued its tightening pattern of raising the fed funds rate. While the Trusts weighted-average maturity fluctuated in response to these moves, it remained shorter than the weighted-average maturity of the peer group throughout the period. We expect the Fed to continue to raise rates at a measured pace, and we will continue to manage for liquidity and conservative yield improvement. Portfolio Composition (% of Portfolio) T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST F UND AS OF O CTOBER 31, 2005* 7-Day Yield 3.90% 7-Day Effective Yield 3.98% Average Annual Total Returns** Since Inception, For the Period Ended October 31, 2005 1-Year 9/16/2004 Total Return 2.91% 2.79% * Seven-day yields of the Thrivent Financial Securities Lending Trust refer to the income generated by an investment in the Trust over a specified seven-day period. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. ** Past performance is not an indication of future results. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing . Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 2 REPORT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM Shareholder Expense Example (Unaudited) As a shareholder of the Trust, you incur ongoing cost, including management fees and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from May 1, 2005 through October 31, 2005. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical example that appears in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 5/1/2005 10/31/2005 5/1/2005 - 10/31/2005 Ratio Thrivent Financial Securities Lending Trust Actual $ 1,000 $ 1,017 $ 0 .25 0.05% Hypothetical ** $ 1,000 $ 1,025 $ 0 .26 0.05% * Expenses are equal to the Trust's annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. ** Assuming 5% total return before expenses 3 R EPORT OF I NDEPENDENT R EGISTERED P UBLIC A CCOUNTING F IRM To the Shareholders and Trustees of Thrivent Financial Securities Lending Trust: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Thrivent Financial Securities Lending Trust (the "Trust") at October 31, 2005, the results of its operations, changes in its net assets and financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2005 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. December 14, 2005 4 SCHEDULE OF INVESTMENTS A
